DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I encompassing claims 1-7 in the reply filed on 05-31-2022 is acknowledged.  The traversal is on the ground(s) that the search and examination does not present undue burden to the examiner.  This is not found persuasive because the applicant cites rules pertaining to the United States restriction practice , not the Unity of Invention standard as applied to PCT applications. Unity of invention was found lacking through the reference of WO2017011804. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “low affinity” in claim 1 is a relative term which renders the claim indefinite. The term “low affinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes various methods that may be employed to determine the binding affinity of the claimed HLA-DR binding antibody yet there is no description of what constitutes “low affinity” vs binders of other affinity. Thus, one of ordinary skill in the art would not be able to determine the subjectively claimed boundaries of the claims. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 describes an antigen binding domain which is a “MVR-scFv”. Looking to the specification it is not clear what structural limitations qualify or disqualify an antigen binding domain as a “MVR-scFv”. The use of the “MVR” as the only means of identifying the binding domain renders the claim indefinite because “MVR” is merely a laboratory designation. Since different laboratories may use the same laboratory designation to define completely distinct biological materials, said laboratory designation does not clearly define the binding domain. Thus, one of ordinary skill in the art would not be apprised of the boundaries of the claim. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of scFv which are 90% homologous to the MVR scFv VL and VH as described in instant claim 3.  In regards to the claim 3, applicant claim a large genus of antibody molecules which may satisfy the claim requirements as derived from applicant’s MVR scFv VL and VH chains. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163(II)(A)(3)(a)(ii). The state of the art with regards to antibody structure-function correlations is such that antibody variable regions (VH and VL are composed of a heavy and light chain, each involved in providing binding specificity. Variability in the antigen binding site is achieved by V(D)J recombination via heavy and light chain pairing, with the most diverse regions being the 6 CDR regions in the heavy and light chain. While the heavy chain is the most diverse, light chains are also important for binding specificity of antibodies, and swapping light chains can also change the antigen specificity of the antibody. For an example of the complexity, diversity, and unpredictability of antigen binding derived from antibody molecules one can look to the disclosure of Rabia et al (Biochemical Engineering Journal 137 (2018) 365–374), which teaches that the maximal chemical diversity of antibody CDRs is unimaginably large and is extremely challenging to define the sequence determinant of antibody specificity (see page 4). Rabia also teaches that single point mutations in CDR regions can alter binding specificity, and that such mutations are highly context dependent, and the same mutations can lead to opposite impacts on antibody specificity in different antibody sequences (see page 5, in particular). In contrast to the large genus of structurally and functionally diverse antibody that satisfy the claim 3 requirements applicant has described in the specification a singular MVR-scFv molecule incorporated into a CAR construct. Thus, one of skill in the art would conclude that applicant has not disclosed a sufficient representative number of species of the claimed genus to satisfy the written description requirement.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Journal for ImmunoTherapy of Cancer 2014, 2(Suppl 3):P16). The claim 1 describes a T cell comprising a CAR which comprises an HLA-DR antigen binding domain. The CAR binds to the T cells of the subject (autologous T cells) with “low affinity”. Claim 2 describes that the CAR is a “MVR-scFv” or variant thereof.  In regards to the claims 1 and 2 the disclosure of Han describes the generation of autologous T cells which comprise a CAR comprising an MVR-scFv HLA-DR chain (CD74) variant binding domain that binds to malignant B cells. With respect to the “low affinity” limitation this is an inherent feature of the molecule as claimed, and additionally a feature of quiescent antigen naïve T cells which do not express HLA-DR as a feature of the T cell itself. Thus, an antibody directed to HLA-DR would be expected to appear to bind a T cell as claimed with “low affinity”. In regards to the claim 3 the “MVR-scFv” of Han is identical to the claimed “MVR-scFv” and thus would have a sequence of the VH and VL chains which is at least 90% identical to that of SEQ ID NO: 1 and 5. In regards to the claim 6 the disclosure of Han describes that the T cells comprising the MVR-scFv HLA-DR binding domain CAR kill EBV-LCL (EBV transformed “normal” B cells) but not normal CD19+ B cells (0%), and thus the normal B cells are killed with at least a 2x to 3x lower efficiency. In regards to the claim 7 the T cells of the invention of Han were adoptively transferred into mice and therefore were comprised in a pharmaceutical composition that was administered to the mice. 
Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kwon et al (US20160257762A1).  In regards to the claim 1-3 the disclosure of Kwon et al describes an antibody which has sequences of the VH and VL which are identical to the instantly claimed “MVR” scFv component of a CAR molecule. A chimeric antigen receptor which comprises an anti-MVR scFv comprised of the identical sequences of the instant application are presented (figure 11)(claims 9-18).  With respect to the “low affinity” limitation this is an inherent feature of the molecule as claimed, and additionally a feature of quiescent antigen naïve T cells which do not express HLA-DR as a feature of the T cell itself. Thus, an antibody directed to HLA-DR would be expected to appear to bind a T cell as claimed with “low affinity”. Additionally, the disclosure of Kwon describes that the base antibody from which the MVR-CAR scFv is derived did not react with CD19+ B cells or T cells as an inherent property of the MVR-antigen binding domain (0133-0134). With respect to the claims 4-5 and 7 the disclosure of Kwon describes that a CAR of the invention may include a TCR-zeta chain intracellular signalling domain, a CD8alpha transmembrane domain and a 4-1BB costimulatory signalling domain (figure 11)(claims 9-18) and likewise comprised in a T cell as a pharmaceutical composition.  With respect to claim 6, as the disclosure of Kwon describes and characterizes an identical CAR molecule as is instantly claimed, the limitations of claim 6 are inherent functional characteristic of the claimed assay system, in which the MVR antigen binding domain of the CAR does not bind normal B cells but does bind to LCL B lymphoma cell lines as in example 7 of Kwon and particularly (0173). Thus, the T cells which express the MVR-CAR of Kwon are expected to inherently target LCL B cells, but not normal B cells resulting in a killing efficiency for LCL-B cells which is “+” and a killing for B cell which is “-“ or essentially zero, an efficiency which is therefore at least 2-3 times lower than when directed to a normal B cell. 
Claims 1, 4, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein et al. (WO2016197064). The disclosure of Epstein describes construction of chimeric antigen receptors which are derived from antibody which target the HLA-DR molecule and comprise a CD8 hinge and transmembrane domain, a 4-1BB costimulatory domain and CD3 zeta intracellular signalling domain (fig 6A ). The chimeric antigen receptor molecules are comprised in autologous T cells and a pharmaceutical composition (0045)(0092). As described the requirement of claim 1 that the chimeric antigen receptor of the invention may not bind to autologous T cells of the invention would be considered an inherent property of the claimed molecule, and also a property of unstimulated naïve T cells and thus anticipated by the disclosed CAR-T cells which bind human HLA-DR molecules on target cells. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al as applied to claim 1 above, and further in view of Epstein et al. (WO2016197064). The disclosure of Han et al describes all the limitations of the claim 1 as described above but does not explicitly disclose the common CD8 transmembrane and/or 4-1BB and TCR zeta chain intracellular signalling domains of claims 4, and 5. The thorough disclosure of Epstein describes the creation of T cells which comprise antigen binding domains directed to HLA-DR antigen that are preferably expressed on human normal and metastatic B cells (Lym-1 and Lym-2) (0005) and comprising a CD8 alpha transmembrane domain, CD28 and/or 4-1BB intracellular signalling domain and a TCR (CD3) zeta chain intracellular signalling component (0006). The disclosure of Epstein describes that T cell which express the CAR molecule of the invention may be utilized for the treatment of cancers such as B cell lymphoma or leukemia which express the HLA-DR target molecule. Considering the disclosure of Han which discloses autologous MVR-scFv CAR T cells and the disclosure of Epstein which specifically describes additional functional components of the chimeric antigen receptor molecule it would be obvious to utilize the components as instantly claimed and disclosed by Epstein as functional in a CAR construct utilizing the MVR-scFv HLA DR binding molecule for the purposes of creating a CAR T cell which would be expected to be useful in the treatment of various cancers which express the HLA-DR molecular complex.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10233254. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent claim to SEQ ID NO 1 and 5 are identical to the instantly claimed SEQ ID NO: 1 and 5. Components of the CAR molecule and pharmaceutical composition of T cells comprising the CAR molecule are also claimed as is instantly claimed in claims 4-7. 
Conclusion
Summary: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644